Exhibit 10.1

 

Determination of Performance Goals for CEO to Earn Two Restricted Stock Grants

 

On October 26, 2004, the Compensation Committee set performance goals for
BankUnited’s CEO to earn two restricted stock grants made to him under the 2002
Plan on that date. The goals for the first restricted stock grant of 25,000
shares of Series B Preferred Stock consists of measures of total assets, total
deposits, diluted earnings per share, residential and consumer loan production,
net income and total loan balances to be achieved for, or by the end of, the
six-month period ending March 31, 2005. The goals also included measures for
non-performing assets as a percent of total assets to be achieved for the same
six-month period. The CEO is eligible to earn up to the full number of shares
subject to the grant, depending upon whether the goals are achieved and the
level of achievement. The goal for the second restricted stock grant of 25,000
shares of Series B Preferred Stock consists of a target for total assets to be
reached by September 30, 2005. The Compensation Committee’s evaluation of the
performance goals may consider and adjust results in light of acts of God, legal
or regulatory changes, and unusual or non-recurring events not assumed at the
time the goals were set. In addition, the Compensation Committee may grant
additional bonuses and awards to any executive officer based on criteria in its
discretion.

 

Increase in Fiscal 2005 Cash Fees to be paid to Audit Committee and Compensation
Committee Members

 

BankUnited’s Board of Directors in October 27, 2004 approved an increase in the
annual cash retainer to be paid to members of the Audit Committee to $18,000 for
fiscal 2005, an increase in the annual cash retainer to be paid to members of
the Compensation Committee to $8,400 for fiscal 2005 and an additional annual
retainer of $4,000 to be paid to the Chairman of the Compensation Committee for
serving in such capacity.

 

Determination of Performance Goals for CEO to Earn Annual Bonus for the Fiscal
Year Ending September 30, 2005

 

On December 14, 2004, the Compensation Committee set performance goals for
BankUnited’s CEO to earn an annual bonus for the fiscal year ending September
30, 2005. The goals consist of targets for diluted earnings per share, core
deposits, total deposits, total assets, consumer and residential loan
production, total loan balances, net income, return on equity, credit quality
and the number of branches to be opened for business for, or by the end of, the
fiscal year. The CEO is eligible to earn up to $1,000,000 for fiscal year 2005,
depending upon whether the goals are achieved, and the level of achievement of
the goals. The Compensation Committee’s evaluation of the performance goals may
consider and adjust results in light of acts of God, legal or regulatory
changes, and unusual or non-recurring events not assumed at the time the goals
were set. In addition, the Compensation Committee may grant additional bonuses
and awards to any executive officer based on criteria in its discretion.

 

Determination of Performance Goals for COO to Earn Annual Bonus for the Fiscal
Year Ending September 30, 2005

 

On December 14, 2004, the Compensation Committee set performance goals for
BankUnited’s COO to earn an annual bonus for the fiscal year ending September
30, 2005. The goals consist of targets for diluted earnings per share, net
income, non-interest bearing deposits, return on equity, income from investment
services, core deposits, total deposits, total loan balances, operating expense
growth, consumer loan production, retail loan production, wholesale loan
production, credit quality, branches to be opened for business, growth in
non-interest income and total assets for, or by the end of, the fiscal year. The
goals also include targets for performance ratings on examinations of BankUnited
by bank regulatory authorities. The COO is eligible to earn up to $450,000 for
fiscal year 2005, depending upon whether the goals are achieved, and the level
of achievement of the goals. The Compensation Committee’s evaluation of the
performance goals may consider and adjust results in light of acts of God, legal
or regulatory changes, and unusual or non-recurring events not assumed at the
time the goals were set. In addition, the Compensation Committee may grant
additional bonuses and awards to any executive officer based on criteria in its
discretion.

 